United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.L., Appellant
and
U.S. POSTAL SERVICE, BULK MAIL
CENTER, Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2225
Issued: June 16, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 31, 2009 appellant timely appealed the July 7, 2009 merit decision of the
Office of Workers’ Compensation Programs, which denied modification of a prior decision
terminating his wage-loss compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2
and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether the Office properly terminated appellant’s wage-loss compensation
and medical benefits effective July 9, 2008.

FACTUAL HISTORY
Appellant, a 53-year-old maintenance mechanic,1 has an accepted claim for bilateral
carpal tunnel syndrome (CTS),2 which arose on or about January 1, 1998. He also claimed to
have sustained injuries to his shoulders, elbows, lumbar spine, right hip, knees and feet.
However, the Office’s January 8, 2008 acceptance was limited to bilateral CTS. As to the other
claimed conditions, the Office declared a conflict in medical opinion and referred appellant to an
impartial medical examiner.3
In a report dated March 11, 2008, Dr. Stuart L. Gordon, a Board-certified orthopedic
surgeon and impartial medical examiner (IME), found, inter alia, that appellant’s complaints
were not causally related to his workplace. He stated that appellant did not need carpal tunnel
surgery. Dr. Gordon also stated that appellant’s complaints and symptoms were not referable to
compression of the median nerve at the wrist.4 He diagnosed bilateral knee degenerative arthritis
and fibromyalgia syndrome, both of which were nonwork related.5 Appellant’s fibromyalgia
reportedly accounted for the complaints regarding his shoulders, arms, hips and legs.
Dr. Gordon indicated that there were no residuals of any prior injury and there was no need for
further medical care, treatment or diagnostic studies as to any work-related condition.
On March 24, 2008 the Office received treatment notes from Dr. Brian T. Brislin, an
orthopedic surgeon, who examined appellant on February 26, 2008. Dr. Brislin diagnosed
bilateral CTS, status-post right carpal tunnel release. He indicated that, while appellant’s surgery
1

In September 2006, when appellant filed the current claim, he had been performing light-duty work due to a
January 1, 2002 employment-related left hip and groin injury (xxxxxx088).
2

He underwent a right carpal tunnel release on June 13, 2007.

3

In a report dated August 1, 2007, appellant’s physician, Dr. David J. Zweiback, a Board-certified internist,
diagnosed employment-related bilateral rotator cuff tear, bilateral CTS, degenerative joint disease and disc disease
of the cervical spine and accelerated osteoarthritis of the lumbosacral spine. Dr. Kevin F. Hanley, a Board-certified
orthopedic surgeon and Office referral physician, examined appellant on December 19, 2007 and diagnosed bilateral
CTS, surgically treated on the right, bilateral degenerative rotator cuff disease, degenerative osteoarthritis of the
knees and peripheral neuropathy of the feet. He explained that appellant had the misfortune of having a significantly
well established “degenerative diathesis,” which was genetically based and unrelated to work exposure. According
to Dr. Hanley, appellant’s only employment-related condition was his bilateral CTS. He also noted that appellant
had received treatment for CTS on the right side and that he should be offered treatment on the left side. The Office
based its acceptance of the claim primarily on Dr. Hanley’s findings. The January 8, 2008 decision advised that
“[b]ecause of the conflict between Drs. Zwieback (sic) and Hanley on the work-related diagnoses,” an independent
medical examination would be scheduled “to determine if any other medical conditions were caused by [appellant’s]
job duties.”
4

On physical examination Dr. Gordon noted that the left hand had a negative Tinel’s test for carpal tunnel
pathology. He further noted that the left hand Tinel’s test revealed numbness on the ulnar side of the 4th and 5th
fingers, but not in the median nerve distribution. Dr. Gordon’s March 11, 2008 examination did not include any
additional objective studies, such as magnetic resonance imaging (MRI) scans or electromyography and nerve
conduction studies (EMG/NCS). The latest EMG he reviewed was from November 2006 and it was indicative of
bilateral CTS.
5

Dr. Gordon also reported that appellant had undergone left knee surgery on January 9, 2008 for a twisting injury
he sustained at work in December 2007 (xxxxxx591).

2

initially provided relief, he currently complained of pain in both the small and index fingers of
the right hand. Dr. Brislin also noted positive Tinel’s and Phalen’s tests on the left side. Given
that appellant’s latest EMG was more than a year old, Dr. Brislin recommended obtaining a new
study to reevaluate the severity of his left CTS and also to evaluate the pain appellant was having
in his right wrist from the previous carpal tunnel surgery.
By decision dated July 9, 2008, the Office terminated appellant’s compensation and
medical benefits.6 Based on Dr. Gordon’s March 11, 2008 report, it found that appellant’s
accepted condition of bilateral CTS had ceased. His opinion was accorded determinative weight
because of his status as an IME.
Appellant requested reconsideration on four occasions. In all but one instance, the Office
reviewed the merits of the claim and denied modification.7 The evidence appellant submitted on
reconsideration included, inter alia, a September 5, 2008 EMG/NCS that was interpreted as
“abnormal” and “indicative of bilateral median nerve compression in the hands [CTS],” right
greater than left. The Office also received reports from Dr. Randall N. Smith, a Board-certified
orthopedic surgeon, dated October 15, 2008, March 11 and May 27, 2009. In each of his reports,
Dr. Smith diagnosed bilateral CTS, which he attributed to appellant’s 1998 employment injury.
He also noted that the diagnosis was confirmed based on appellant’s September 5, 2008 EMG.
In merit decisions dated October 23, 2008, January 23 and July 7, 2009, the Office continued to
accord determinative weight to Dr. Gordon’s March 11, 2008 report because of his purported
status as an IME.
LEGAL PRECEDENT
Once the Office accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.8 Having determined that, an employee has a disability
causally related to his or her federal employment, the Office may not terminate compensation
without establishing that the disability has either ceased or that it is no longer related to the
employment.9 The right to medical benefits for an accepted condition is not limited to the period
of entitlement to compensation for disability.10 To terminate authorization for medical treatment,
the Office must establish that appellant no longer has residuals of an employment-related
condition which require further medical treatment.11
6

The Office issued a notice of proposed termination on May 28, 2008.

7

In addition to the three merit decisions discussed infra, the Office also issued a May 7, 2009 nonmerit decision
denying reconsideration. Appellant had requested reconsideration on April 14, 2009 and submitted a new medical
report dated March 11, 2009 that included a diagnosis of employment-related bilateral CTS. In denying
reconsideration, the Office overlooked the newly submitted report dated March 11, 2009. It eventually reviewed the
previously overlooked March 11, 2009 report in a subsequent merit decision.
8

Curtis Hall, 45 ECAB 316 (1994).

9

Jason C. Armstrong, 40 ECAB 907 (1989).

10

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

11

Calvin S. Mays, 39 ECAB 993 (1988).

3

ANALYSIS
The Office terminated appellant’s benefits based on Dr. Gordon’s March 11, 2008 report.
With respect to the accepted condition of bilateral CTS, Dr. Gordon stated that appellant did not
need carpal tunnel surgery. He also indicated that appellant’s complaints and symptoms were
not referable to compression of the median nerve at the wrist. Dr. Gordon opined that
appellant’s nonwork-related fibromyalgia syndrome was responsible for a number of his
complaints, including those referable to his shoulders and arms. The Office accorded
Dr. Gordon’s opinion determinative weight because he was selected to resolve a conflict in
medical opinion.12
The Office selected Dr. Gordon to resolve a conflict in medical opinion between
Dr. Hanley and Dr. Zweiback, however, the conflict he was selected to resolve did not involve
whether appellant continued to suffer residuals of his accepted bilateral CTS.13 Dr. Hanley and
Dr. Zweiback agreed that appellant had bilateral CTS. Dr. Hanley, the Office referral physician,
had examined appellant just a few months prior to Dr. Gordon’s March 2008 examination. The
Office relied on Dr. Hanley’s December 19, 2007 opinion in accepting the claim for bilateral
CTS. Later it proposed terminating benefits based on the purported absence and/or cessation of
the disease. Dr. Gordon essentially ruled out bilateral CTS without the benefit of one of the
primary diagnostic tools -- a recent EMG/NCS. Dr. Brislin recommended that appellant undergo
new studies when he examined him on February 26, 2008, prior to Dr. Gordon’s examination.
The record reveals that both the November 2006 and September 2008 electrodiagnostic studies
confirmed the diagnosis of bilateral CTS.
Dr. Gordon did not resolve an existing conflict regarding appellant’s accepted condition
but in fact he created one. As the Office’s January 8, 2008 medical conflict statement indicated,
that there was a dispute over what, if any, additional conditions the Office should accept as
employment related, but not whether appellant was properly diagnosed with bilateral CTS.
Because Dr. Gordon was not an IME on the issue of ongoing employment-related residuals due
to bilateral CTS, his March 11, 2008 report was not entitled to determinative weight.
Furthermore, because there is currently an unresolved conflict in medical opinion between
Drs. Zweiback, Brislin and Smith on the one hand and Dr. Gordon on the other, the Office failed
to carry its burden to justify the termination of appellant’s benefits.
12

The Federal Employees’ Compensation Act provides that, if there is disagreement between the physician
making the examination for the Office and the employee’s physician, the Office shall appoint a third physician who
shall make an examination. 5 U.S.C. § 8123(a) (2006); Shirley L. Steib, 46 ECAB 309, 317 (1994). Where the
Office has referred appellant to an impartial medical examiner to resolve a conflict in the medical evidence, the
opinion of such a specialist, if sufficiently well rationalized and based upon a proper factual background, must be
given special weight. Gary R. Sieber, 46 ECAB 215, 225 (1994).
13

The “medical conflict statement” prepared by the Office on January 8, 2008 reads as follows:
The conflict is between Drs. Zwieback (sic) and Hanley on which conditions were caused,
accelerated or aggravated by the claimant’s job duties. Dr. Zwieback (sic) has stated that the
following conditions are work related: bilateral rotator cuff tear; acceleration of osteoarthritis of
the lumbar spine; degenerative joint and disc disease of the cervical spine; and bilateral CTS.
Dr. Hanley has stated that only bilateral CTS is work related.

4

CONCLUSION
The Office improperly terminated appellant’s benefits effective July 9, 2008.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2009 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: June 16, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

